Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
M.L. Denese Slaey appeals from the district court’s order granting summary judgment in favor of James E. Adams and Kenya S. Mann in her action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 408 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and the briefs submitted by the parties, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Slaey v. Adams, No. 1:08-cv-00354-LO-TCB, 2008 WL 5377937 (E.D. Va. filed Dec. 23, 2008 & entered Dec. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*257fore the court and argument would not aid the decisional process.

AFFIRMED.